DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “strongly smelling” in claim 1 is a relative term which renders the claim indefinite. The term “strongly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not set forth what “strongly” necessarily includes or excludes or to what degree a smell would have to be at in order to necessarily satisfy the limitation and therefore the scope of the claim cannot be determined. For the purpose of examination it is interpreted that there is some smell or odor

Claim 1 recites the limitation "the exhaust air" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination it is interpreted that air from a container or room is treated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadahide (JP2016202557) in view of Tadahide (US 2014/0162932) and further in view of Butler (US 2010/0193599).
Regarding claim 1, Tadahide (JP2016202557) (cited on IDS and already present in file wrapper) teaches A method for controlling foul odors, by introducing an active ingredient in, which physically and/or chemically neutralizes the odor of the substances present, wherein the active ingredient is a concentrate which consists of comprises 55-65 wt % of triethyl citrate (Paragraph [0021] states 1-85%) along with 1,2-propanediol and di-propylene glycol methyl ether (Paragraph [0023] discloses propylene glycol). The claimed range of 55-65 % triethyl citrate overlaps with the range dislosed by Tadahide, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Tadahide appears to be silent with regards to air outgoing from a container, distributing the scent in finely divided form, and the precise percentages of propanediol and di-propylene glycol methyl ether.
Tadahide (US 2014/0162932) teaches propanediol (propylene glycol) and propylene glycol ethyl ether together in a deodorizing composition in percentages from 0-60% (Pargraph [0043]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition taught by Tadahide (JP) such that the percentages of propanediol and di-propylene glycol methyl ether are present in the proportions disclosed by Tadahide (US) such as in proportions of 17.5-22.5% to arrive at the claimed invention. An ordinary artisan would have been motivated to look to the prior art to find appropriate proportions to include the components in to arrive at an effective and improved deodorizing composition. Furthermore the claimed range of 17.5-22.5% overlaps and falls within the range disclosed by Tadahide (US), and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.

Regarding claim 2, Tadahide (US) further teaches the active ingredient is diluted in water to 0.1-8% (Paragraph [0047]) and Butler further teaches the finely divided from is a finely divided mist (Fig. 1 Claim 14). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadahide (JP2016202557) in view of Tadahide (US 2014/0162932) and further in view of Butler (US 2010/0193599).
Regarding claim 3, Tadahide in view of Tadahide and further in view of Butler appears to be silent with regards to a propellant gas.
Horenziak (US 2018/0066206) teaches a fragrance that is sprayed with a propellant gas at a concentration at 0.1-8%, wherein the propellant gas is 55-80 % butane, 15-40 % propane and 1-25% isobutane (Table 6 under paragraph [0127]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Tadahide in view of Butler such that the active ingredient is incorporated into a propellant mixture at a concentration of 0.1-8%, wherein the propellant gas is 55-80 % butane, 15-40 % propane and 1-25% isobutane as taught by Horenziak to arrive at the claimed invention. One would have been motivated to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1759